Citation Nr: 1203838	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  10-34 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for residuals, excision, basal cell carcinoma, both cheeks, left side of neck and right ear.

2.  Entitlement to an increased rating for hiatal hernia with history of peptic ulcer disease, currently evaluated as 10 percent disabling.

3.  Entitlement to a compensable rating for residuals, basal cell carcinoma, left retroauricular area and right anterior neck.
 

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to October 1977. 

This matter comes to the Board of Veteran's Appeals (Board) on appeal from December 2007, September 2008 and December 2008 rating decisions of the Jackson, Mississippi, Regional Office (RO).  

The Veteran was afforded a Travel Board hearing in September 2011 before the undersigned Veterans Law Judge.  A copy of the hearing transcript is of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking to establish service connection and an increased rating for several disabilities.  In this case, however, the record is not developed to a point at which the Board can issue its final determination as to service connection  or increased rating.  While the Board regrets the delay, a remand cannot be avoided at this time.

VA has a duty to assist the Veteran in obtaining relevant private treatment records under 38 C.F.R. § 3.159(c)(1).  In this case, partial private records relating to treatment of the skin and of the hiatal hernia are included in the claims folder.  The most recent of these records, however, are dated in 2007, nearly five years ago.  At the time of his Travel Board hearing, the Veteran confirmed that he had no VA treatment for his claimed disabilities, but also confirmed ongoing treatment with his private physicians, Dr. H. and Dr. B.  Current and complete reports are not available for the Board's review.  Therefore, there are seemingly pertinent post-service private treatment records missing from the claims folder.  The Board must remand the Veteran's claim so that these records can be obtained and associated with the claims folder.  38 C.F.R. § 3.159(c)(1) (2011).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  After obtaining any needed additional information from the Veteran that is required for purposes of requesting private treatment records, including a fully executed authorization, the AOJ should obtain any available records regarding the Veteran's private treatment related to the skin and hiatal hernia, including but not limited to updated records from Dr. H. and Dr. B.  from whom VA already possesses partial records.  The AOJ should take appropriate action to obtain these records.

2.  After completion of the above, and any additional development of the evidence that the AOJ may deem necessary, the AOJ should review the record and readjudicate the claims.  If any benefit sought remains denied, the Veteran should be issued an appropriate supplemental statement of the case, and afforded the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

